DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 (Currently Amended)
Claims 4 and 7 (Previously Presented)
Claims 2, 3, 5, 6 and 8 (Original)

Response to Arguments
The Applicant’s amendment and arguments, filed on 03/04/2021, have been fully considered. Due to the Applicant’s amendment and explanation, the previous 112(a) and 112(b) rejections have been withdrawn. However, the amendment has necessitated the new ground(s) of rejection presented in this office action. 
Accordingly, the Action is made Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2006/0097671), in view of Ito (U.S. 2013/0020972) and further in view of Ishikawa (U.S. 2006/0250929).

Regarding claim 1, Yoshida teaches in Fig. 1 and 2, a charge/discharge system (abstract, lines 16-19; [0043]; lines 1-3) capable of supplying ([0005] [0006]) electric power to an electric motor generator (MG1, MG2, via 41, 42, Fig. 2) and of charging with regenerative electric power ([0006] [0010], charging capacitor 54; [0043] [0048], charging battery 52) from the electric motor generator (MG1, MG2, via 41, 42, Fig. 2), comprising: 
a capacitor (54 and capacitor coupled to 51 , Fig. 2) connected: to the electric motor generator (MG1, MG2, via 41, 42, Fig. 2); a secondary battery (52, Fig. 2) connected in parallel to the capacitor (54 and capacitor coupled to 51 , Fig. 2); an electric power converter (53, Fig. 2) placed between the electric motor generator (MG1, MG2, via 41, 42, Fig. 2) and the secondary battery (52, Fig. 2)  to increase/decrease charge/discharge voltage (charge/discharge of 54 and 52 via 53, Fig. 2); and 
a controller (59, Fig. 2 under control of 70, Fig. 1) to control the electric power converter (53, Fig. 2), wherein the controller (59, Fig. 2 under control of 70, Fig. 1)   controls so that, 
if SOC of the secondary battery (52, Fig. 2) falls below the first setting value ([0043], lines 11-13), the regenerative electric power ([0049] [0050], charging capacitor 54; [0043] [0048], last 4 lines [0050], lines 10-11, charging battery 52) of the electric 
regenerative electric power of the electric motor generator ([0048], lines 1-8, 13-16; [0049], lines 14-21, 25-31; [0050], lines 10-11) is stored in the capacitor ([0048], lines 1-8; [0049], lines 14-21, 25-31) only up to SOC of the capacitor corresponding to a voltage (voltage command V* is set corresponding to Vcap of capacitor in response to capacitor charge request [0042], lines 2-5, 11-13 and 31-33; Vcap versus charging time, Fig. 10; in which Vcap is corresponding to a capacitor SOC) when the capacitor is fully charged ([0048], lines 1-8, 13-16; [0050], lines 10-11).
Yoshida teaches regenerative electric power of the electric motor generator is stored in the capacitor (as explained above) and if a state of charge (SOC) ([0043]) of the secondary battery (52, Fig. 2) is equal to or greater than a preset first setting value ([0043], lines 9-11) but does not explicitly teach regenerative electric power of the electric motor generator is stored in the capacitor (however, in reality, the regenerative electric power of the electric motor generator of Yoshida should be stored in the capacitor, as disclosed below by Ito); (if SOC of the secondary battery falls below the first setting value,  the regenerative electric power of the electric motor generator is stored in) at least one of the capacitor and the secondary battery irrespective of the SOC of the capacitor, (wherein the controller controls) such that no charge/discharge is performed between the capacitor and the secondary battery and charge/discharge frequency of the secondary battery can be decreased to make the life of the second battery longer.

if SOC of the secondary battery falls below the first setting value ([0059], lines 2-4, 9-11), the regenerative electric power ([0059], lines 6-8, 13-14) of the electric motor generator is stored in the secondary battery (abstract, last 5 lines) irrespective of the SOC of the capacitor ([0059] [0026], lines 8-11 [0027], lines 3-9), wherein the controller (105, Fig. 1) controls such that no charge/discharge is performed between the capacitor and the secondary battery (abstract, last 5 lines [0059] [0058]) and charge/discharge frequency of the secondary battery can be decreased to make the life of the second battery longer (battery charge/discharge cycle can be decreased due to similar function and performance as described above; and as an inherent characteristic of the battery, the lower charge/discharge cycle is, the longer the battery lasts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate if a state of charge (SOC) of the secondary battery is equal to or greater than a preset first setting value, regenerative electric power of the electric motor generator is stored in the capacitor; if SOC of the secondary battery falls below the first setting value, the regenerative electric power of the electric motor generator is stored in the secondary battery irrespective of the SOC of the capacitor, wherein the controller controls such that no charge/discharge is performed between the capacitor and the secondary battery and charge/discharge frequency of the secondary battery can be decreased to make the life of the second battery longer of Ito’s into Yoshida’s, in 
The combination does not explicitly teach (if SOC of the secondary battery falls below the first setting value, the regenerative electric power of the electric motor generator is stored in) at least one of the capacitor and the secondary battery.
Ishikawa teaches in Fig. 1, if SOC of the secondary battery (700) falls below the first setting value ([0025], lines 9-14), the regenerative electric power (200) of the electric motor generator (MG(1) is stored in ([0025], lines 9-14) at least one of the capacitor (900) and the secondary battery (700). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (if SOC of the secondary battery falls below the first setting value, the regenerative electric power of the electric motor generator is stored in) at least one of the capacitor and the secondary battery of Ishikawa’s into Yoshida’s, in view of Ito’s, in order to provide sufficient power from the capacitor for generating driving force to accelerate the vehicle after braking ([0013], last 5 lines; Ishikawa).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2006/0097671), Ito (U.S. 2013/0020972) and Ishikawa (U.S. 2006/0250929), as applied above in claim 1, and further in view of Kitajima (U.S. 2006/0006832).
Regarding claim 2, Yoshida teaches the charging/discharge system according to claim 1, in view of Ito and further in view of Ishikawa, wherein the controller (59, Fig. 2  a request power calculation unit (CPU 72 of controller 70, Fig. 1; [0044]) configured to calculate request input/output power ([0037] [0044]) for the electric motor generator (MG1, MG2, via 41, 42, Fig. 2) based on current and voltage (Icap 57b, Vcap 57a, Fig. 2; [0035]) of the capacitor (54, Fig. 2) and input/output current (53’s current corresponding to battery 52 current 56b; [0035]) of the electric power converter (53, Fig. 2); and a capacitor charging factor map ([0042]) configured to be stored ([0006], lines 10-11; [0010]) in the capacitor (54, Fig. 2) from the electric motor generator (MG1, MG2, via 41, 42, Fig. 2) to the request output power ([0037] [0044]) calculated by the request power calculation unit (CPU 72 of controller 70, Fig. 1; [0044]), based on the SOC ([0043]) of the secondary battery (52, Fig. 2).
Yoshida does not explicitly teach a ratio of electric power to be stored in the capacitor from the electric motor generator. 
Kitajima teaches a ratio of electric power ([0098]) to be stored in the capacitor (220, Fig. 17) and battery (210, Fig. 17) from the electric motor generator (240, Fig. 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio of electric power to be stored in the capacitor from the electric motor generator of Kitajima’s into Yoshida’s, in view of Ito’s and further in view of Ishikawa’s, in order to provide a power calculation for optimum states of charge control ([0098], last 5 lines).
Regarding claim 3, Yoshida teaches the charge/discharge system according to claim 2, in view of Ito, further in view of Ishikawa, and further in view of Kitajima, wherein the 
Regarding claim 4, Yoshida the charge/discharge system according to claim 2, in view of Ito, further in view of Ishikawa and further in view of Kitajima, wherein the controller (59, Fig. 2 under control of 70, Fig. 1) further includes: a capacitor (54, Fig. 2) discharging bias factor map ([0042], lines 3-7 and last 3 lines) configured to specify a ratio of electric power to be supplied (abstract, lines 13-19; output power from battery 52 via DC/DC converter 53 and capacitor 54, Fig. 2, under control of 59 and 70, Fig. 1, establishes an output power ratio, to drive MG1, MG2, via 41, 42, Fig. 2 of Yoshida, similarly to the power ratio per [0098] of Kitajima) from the capacitor (54, Fig. 2; [0006][0010][0012]) to the electric motor generator (MG1, MG2, via 41, 42, Fig. 2) to the request input power calculated ([0037] [0044]) by the request power calculation unit (CPU 72 of controller 70, Fig. 1; [0044]), based on current and voltage (Icap 57b, Vcap 57a, Fig. 2; [0035]) of the capacitor (54, Fig. 2);
a capacitor (54, Fig. 2) charging bias factor map ([0042]) configured to specify a ratio of electric power ([0098]; Kitajima) to be stored ([0006]; lines 10-11) in the capacitor (54, Fig. 2) from the electric motor generator (MG1, MG2, via 41, 42, Fig. 2) to the request output power ([0037] [0044]) calculated by the request power 
a subtraction unit ([0053], subtraction for the power of interest based on [0044], output power of engine = driving power + capacitor power + battery power + power loss) configured to calculate charge/discharge power ([0039], battery 52's SOC calculated; [0043]; power charge/discharge battery 52) of the secondary battery (52, Fig. 2) by subtracting ([0053]), from the request input/output power ([0044]), the charge/discharge power ([0042]; capacitor power charge/discharge) of the capacitor (54, Fig. 2) obtained from the capacitor discharging bias factor map ([0042]) or the capacitor charging bias factor map ([0042]),
wherein when charge with regenerative electric power ([0006]; lines 10-11) from the electric motor generator (MG1, MG2, via 41, 42, Fig. 2) is performed, ratios of electric power to be stored ([0006]; lines 10-11) in the capacitor (54, Fig. 2) and the secondary battery (52, Fig. 2) are calculated based on a bias factor obtained from the capacitor charging bias factor map ([0042]) and a charging factor obtained from the capacitor charging factor map ([0042]).
Yoshida does not explicitly teach based on the SOC of the capacitor. 
Ishikawa teaches SOC of the capacitor (SOC corresponding to the capacitor charging electric power value per abstract, lines 2-4 and Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 5, Yoshida the charge/discharge system according to claim 4, in view of Ito, further in view of Ishikawa and further in view of Kitajima, wherein the capacitor discharging bias factor map ([0042], lines 3-7 and last 3 lines) is configured so that, when electric power ([0005] [0006]) is supplied to the electric motor generator (MG1, MG2, via 41, 42, Fig. 2), if the SOC (SOC corresponding to the capacitor charging electric power value per abstract, lines 2-4 and Fig. 5; Ishikawa) (Icap 57b, Vcap 57a, Fig. 2; [0035]) of the capacitor (54 and capacitor coupled to 51 , Fig. 2) is equal to or greater than a preset second setting value ([0004], lines 6-9), electric power is supplied from the capacitor only ([0004], lines 6-9), and if the SOC (SOC corresponding to the capacitor charging electric power value per abstract, lines 2-4 and Fig. 5; Ishikawa) (Icap 57b, Vcap 57a, Fig. 2; [0035]) of the capacitor fails below the second setting value ([0004], lines 9-13; [0013]), a part or an entire of electric power ([0004], lines 9-13; [0013]) is supplied from the secondary battery (52, Fig. 2).
Regarding claim 6, Yoshida the charge/discharge system according to claim 5, in view of Ito, further in view of Ishikawa and further in view of Kitajima, wherein the capacitor discharging bias factor map ([0042], lines 3-7 and last 3 lines) is configured so that, as the SOC (SOC corresponding to the capacitor charging electric power value per abstract, lines 2-4 and Fig. 5; Ishikawa) (Icap 57b, Vcap 57a, Fig. 2; [0035]) of the capacitor (54 and capacitor coupled to 51 , Fig. 2) fails below the second setting value 
Regarding claim 7, Yoshida the charge/discharge system according to claim 4, in view of Ito, further in view of Ishikawa and further in view of Kitajima, wherein the capacitor charging bias factor map ([0042]) is configured so that, when charge with regenerative electric power ([0006] [0010], charging capacitor 54; [0043] [0048] [0050], charging battery 52) from the electric motor generator (MG1, MG2, via 41, 42, Fig. 2) is performed, if the SOC (SOC corresponding to the capacitor charging electric power value per abstract, lines 2-4 and Fig. 5; Ishikawa) (Icap 57b, Vcap 57a, Fig. 2; [0035]) of the capacitor (54 and capacitor coupled to 51 , Fig. 2) is equal to or smaller than a preset third setting value ([0042], lines 25-27), regenerative electric power is stored ([0006] [0010], charging capacitor 54, Fig. 2) in the capacitor (54, Fig. 2) only, and if the SOC (SOC corresponding to the capacitor charging electric power value per abstract, lines 2-4 and Fig. 5; Ishikawa) (Icap 57b, Vcap 57a, Fig. 2; [0035]) of the capacitor (54 and capacitor coupled to 51 , Fig. 2) exceeds the third setting value ([0042], lines 23-24; [0048], lines 13-15), a part or an entire ([0048], last 3 lines; [0050], lines 10-11) of regenerative electric power ([0006] [0010], charging capacitor 54; [0043] [0048] [0050], charging battery 52 ) is stored in the secondary battery ([0043] [0048] [0050], charging battery 52, Fig. 2).
Regarding claim 8, Yoshida the charge/discharge system according to claim 7, in view of Ito, further in view of Ishikawa and further in view of Kitajima, wherein the capacitor charging bias factor map ([0042]) is configured so that, as the (SOC corresponding to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2021